Ex. 10.13

Employment Agreement



     This Employment Agreement (this “Agreement”) is entered into as of this day
of May 1, 2008, by and among Tidelands Bancshares, Inc., a South Carolina
corporation (the “Corporation”), Tidelands Bank, a South Carolina-chartered bank
and wholly owned subsidiary of Tidelands Bancshares, Inc. (the “Bank”), and
Milon C. Smith, Executive Vice President and Chief Credit Officer of the Bank
(the “Executive”). The Corporation and the Bank are referred to in this
Agreement individually and together as the “Employer.”
 
     Whereas, the Executive possesses unique skills, knowledge, and experience
relating to the Employer’s business and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates,
 
     Whereas, the Employer and the Executive desire to set forth in this
Agreement the terms and conditions of the Executive’s employment,
 
     Whereas, the Executive and the Corporation are parties to an Employment
Agreement dated as of October 31, 2005, but the Executive, the Corporation, and
the Bank intend that this Agreement supersede and replace the October 31, 2005
Employment Agreement in its entirety, and
 
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.
 
     Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
 

Article 1

Employment



     1.1     Employment. Effective on the date and for the term specified in
section 1.3, the Employer hereby employs the Executive to serve as the Bank’s
Executive Vice President and Chief Credit Officer according to the terms and
conditions of this Agreement. The Executive hereby accepts employment according
to the terms and conditions of this Agreement.
 
     1.2     Duties. As the Bank’s Executive Vice President and Chief Credit
Officer, the Executive shall serve in accordance with the Employer’s Articles of
Incorporation and Bylaws, as each may be amended or restated from time to time.
The Executive shall serve the Employer faithfully, diligently, competently, and
to the best of the Executive’s ability. The Executive shall exclusively devote
full working time, energy, and attention to the business of the Employer and to
the promotion of the Employer’s interests throughout the term of this Agreement.
Without the written consent of the Corporation and the Bank, the Executive shall
not render services to or for


 

--------------------------------------------------------------------------------



any person, firm, corporation, or other entity or organization in exchange for
compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive.
Nothing in this section 1.2 shall prevent the Executive from managing personal
investments and affairs, provided that doing so does not interfere with the
proper performance of the Executive’s duties and responsibilities under this
Agreement.
 
     1.3     Term of Employment. The initial term of employment under this
Agreement shall be a three-year period commencing on , May 1, 2008. At the end
of each day the term of this Agreement shall automatically extend for one
additional day so that the entire term remains a term of three years. However,
at any time the Employer or the Executive may provide written notice to the
other that the term of this Agreement shall be fixed to a finite term ending
three years after the date of the notice, without extension. If the Employer or
the Executive gives written notice that the term shall be fixed at three years,
this Agreement shall nevertheless remain in force until the end of the fixed
term. The Employer’s decision not to extend the term of this Agreement shall not
– by itself – give the Executive any rights under this Agreement to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance or other benefits under Articles 4 or 5 of this
Agreement. Unless sooner terminated, the Executive’s employment and the term of
this Agreement shall terminate when the Executive attains age 65.
 

Article 2

Compensation and Benefits



     2.1     Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $192,400, payable in
accordance with the Employer’s pay practices. The Executive’s salary shall be
reviewed annually by the Employer’s board of directors or by the board committee
having jurisdiction over executive compensation. The Executive’s salary shall be
increased no less frequently than annually to account for cost of living
increases. The Executive’s salary also may be increased beyond the amount
necessary to account for cost of living increases at the discretion of the
committee having jurisdiction over executive compensation. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Agreement as the “Base
Salary.”
 
     2.2     Benefit Plans and Perquisites. The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation any stock-based compensation, option,
incentive, bonus, or purchase plans existing on the date of this Agreement or
adopted during the term of this Agreement and plans providing pension,
retirement, welfare, medical, dental, disability, and group life benefits, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for the plans
or benefits. Without limiting the generality of the foregoing –

 

2


--------------------------------------------------------------------------------





     (a)     Automobile allowance. The Executive shall receive an automobile
allowance consistent with past practices of the Employer, as the same may change
from time to time.
 
     (b)     Reimbursement of business expenses. Upon submission of appropriate
documentation by the Executive, the Executive shall be entitled to reimbursement
for all reasonable business expenses incurred performing the Executive’s
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations. To be reimbursable
each expense must be of a nature qualifying it as a proper deduction on the
Employer’s income tax returns as a business expense rather than deductible
compensation to the Executive. The records and other documentary evidence
submitted by the Executive to the Employer with each request for reimbursement
shall be in the form required by applicable statutes and regulations issued by
appropriate taxing authorities for the substantiation of expenditures as
deductible business expenses of the Employer rather than deductible compensation
to the Executive.
 

(c)     Insurance premiums. At no expense to the Executive, the Employer will
pay the Executive’s family yearly medical, dental, vision, and disability
insurance premiums.



     2.3     Vacation. The Executive shall be entitled to paid annual vacation
and sick leave in accordance with policies established from time to time by the
Employer.
 
     2.4     Taxes. All compensation of the Executive shall be subject to
withholding and other employment taxes imposed by federal, state, and local law.
 

Article 3

Employment Termination



     3.1     Termination Because of Death or Disability. (a) Death. The
Executive’s employment shall terminate automatically on the date of the
Executive’s death. If the Executive dies in active service to the Employer, the
Executive’s estate shall receive any sums due to the Executive as Base Salary
and reimbursement of expenses through the end of the month in which death
occurred, any bonus earned or accrued through the date of death, including any
unvested amounts awarded for previous years, and for twelve months after the
Executive’s death the Employer shall provide without cost to the Executive’s
family continuing health care coverage under COBRA substantially identical to
that provided for the Executive before death.
 
     (b)     Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform those duties for 90
consecutive days. The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-

 

3


--------------------------------------------------------------------------------



time basis within 30 days after the Employer gives notice of termination due to
disability. If the Executive is terminated by either of the Corporation or the
Bank because of disability, the Executive’s employment with the other shall also
terminate at the same time. During the period of incapacity leading up to
termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Employer, provided that the amount of the Employer’s payments to the
Executive under this section 3.1(b) shall be reduced by the sum of the amounts,
if any, payable to the Executive for the same period under any disability
benefit or pension plan covering the Executive. Furthermore, the Executive shall
receive any bonus earned or accrued through the date of incapacity, including
any unvested amounts awarded for previous years.
 
     3.2     Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the Executive is
terminated with Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated with Cause by the other. For
purposes of this Agreement “Cause” means any of the following –
 
     (a)     an intentional act of fraud, embezzlement, or theft by the
Executive in the course of employment. For purposes of this Agreement no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence. An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the Employer’s best interests, or
 
     (b)     intentional violation of any law or significant policy of the
Employer that, in the Employer’s sole judgment, has an adverse effect on the
Employer, or
 
     (c)     the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or
 
     (d)     intentional wrongful damage by the Executive to the business or
property of the Employer, including without limitation the Employer’s
reputation, which in the Employer’s sole judgment causes material harm to the
Employer, or
 
     (e)     a breach by the Executive of fiduciary duties or misconduct
involving dishonesty, in either case whether in the Executive’s capacity as an
officer or as a director, or
 
     (f)     a breach by the Executive of this Agreement that, in the Employer’s
sole judgment, is a material breach, which breach is not corrected by the
Executive within ten days after receiving written notice of the breach, or

 

4


--------------------------------------------------------------------------------





     (g)     removal of the Executive from office or permanent prohibition of
the Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
 
     (h)     conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more, or
 
     (i)     the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees.
 
     3.3     Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment without Good Reason, the Executive shall receive
the Base Salary and expense reimbursement to which the Executive is entitled
through the date on which termination becomes effective.
 
     3.4     Involuntary Termination Without Cause and Voluntary Termination
with Good Reason. With written notice to the Executive 90 days in advance, the
Employer may terminate the Executive’s employment without Cause. Termination
shall take effect at the end of the 90-day period. With advance written notice
to the Employer as provided in paragraph (b), the Executive may terminate
employment with Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement a voluntary termination by the Executive will be
considered a voluntary termination with Good Reason if the conditions stated in
both paragraphs (a) and (b) are satisfied –
 
     (a)     a voluntary termination by the Executive will be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –
 

     1)     a material diminution of the Executive’s Base Salary, or



     2)     a material diminution of the Executive’s authority, duties, or
responsibilities, or



     3)     a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report, or



     4)     a material diminution in the budget over which the Executive retains
authority, or

 

 

5



--------------------------------------------------------------------------------







     5)     a material change in the geographic location at which the Executive
must perform services for the Employer, or
     6)     any other action or inaction that constitutes a material breach by
the Employer of this Agreement.



     (b)     the Executive must give notice to the Employer of the existence of
one or more of the conditions described in paragraph (a) within 90 days after
the initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in paragraph (a) must occur within 24 months after the initial existence of the
condition.
 

Article 4

Severance Compensation



     4.1     Cash Severance after Termination Without Cause or Termination for
Good Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, 30 days after employment termination the
Employer shall pay to the Executive in a single lump sum cash in an amount equal
to (x) three times the Executive’s Base Salary on the date notice of employment
termination is given, without discount for the time value of money, plus (y) any
bonus earned by the Executive or accrued by the Employer on behalf of the
Executive through the date employment termination becomes effective (including
any amounts awarded but that have not vested when termination becomes effective)
and a pro rata share of any bonus for the year in which termination becomes
effective. The Employer and the Executive acknowledge and agree that the
compensation and benefits under this section 4.1(a) shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.
 
     (b)     If when employment termination occurs the Executive is a specified
employee within the meaning of section 409A of the Internal Revenue Code of
1986, and if the cash severance payment under section 4.1(a) would be considered
deferred compensation under section 409A, and finally if an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, the
Executive’s cash severance payment under section 4.1(a) shall be paid to the
Executive in a single lump sum on the first day of the seventh month after the
month in which the Executive’s employment terminates. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.
 
     4.2     Post-Termination Insurance Coverage. (a) Subject to section 4.2(b),
if the Executive’s employment terminates involuntarily but without Cause,
voluntarily but with Good Reason, or because of disability, the Employer shall
continue or cause to be continued at the Employer’s expense and on behalf of the
Executive and the Executive’s dependents and

 

6


--------------------------------------------------------------------------------



beneficiaries medical, dental, and hospitalization insurance coverage as in
effect during and in accordance with the same schedule prevailing in the 12
months preceding the date of the Executive’s termination. The insurance benefits
provided by this section 4.2(a) shall be reduced if the Executive obtains
disability, medical, dental, and hospitalization insurance benefits through
another employer, or eliminated entirely if the other employer’s insurance
benefits are equivalent or superior to the benefits provided under this section
4.2(a). If the insurance benefits are reduced, they shall be reduced by an
amount such that the Executive’s aggregate insurance benefits for the period
specified in this section 4.2(a) are equivalent to the benefits to which the
Executive would have been entitled had the Executive not obtained disability,
medical, dental, and hospitalization insurance benefits through another
employer. The medical, dental, and hospitalization insurance coverage shall
continue until the first to occur of (w) the Executive’s return to employment
with the Employer or another employer providing equivalent or superior insurance
benefits, (x) the Executive’s attainment of age 65, (y) the Executive’s death,
or (z) the end of the term remaining under this Agreement when the Executive’s
employment terminates. This section 4.2 shall not be interpreted to limit any
benefits to which the Executive or the Executive’s dependents or beneficiaries
may be entitled under any of the Employer’s employee benefit plans, agreements,
programs, or practices after the Executive’s employment termination, including
without limitation retiree medical and life insurance benefits.
 
     (b)     If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage or (y) when employment termination occurs the Executive
is a specified employee within the meaning of section 409A of the Internal
Revenue Code of 1986, if any of the continued insurance benefits specified in
section 4.2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 4.2(a) the Employer shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of 36 months or the number of months until the Executive attains age
65. The lump-sum payment shall be made 30 days after employment termination or,
if section 4.1(b) applies and a six-month delay is required under Internal
Revenue Code section 409A, on the first day of the seventh month after the month
in which the Executive’s employment terminates.
 
     4.3     Release. The Executive shall be entitled to no compensation or
other benefits under this Article 4 unless the Executive enters into a release
in form satisfactory to the Executive and the Employer acknowledging the
Employer’s and the Executive’s remaining obligations and discharging both
parties, as well as the Employer’s officers, directors, and employees for their
actions for or on behalf of the Employer, from any other claims or obligations
arising out of the Executive’s employment by the Employer, including the
circumstances of the Executive’s employment termination. The non-compete and
other covenants contained in Article 7 of this Agreement are not contingent on
the Executive entering into a release under this section 4.3 and shall be
effective regardless of whether the Executive enters into the release.

 

7


--------------------------------------------------------------------------------





Article 5

Change in Control Benefits



     5.1     Change in Control Benefits. (a) If a Change in Control occurs
during the term of this Agreement the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose annual compensation means (x)
the Executive’s Base Salary when the Change in Control occurs plus (y) any bonus
or incentive compensation earned for the calendar year ended immediately before
the year in which the Change in Control occurs, regardless of when the bonus or
incentive compensation earned for the preceding calendar year is paid and
regardless of whether all or part of the bonus or incentive compensation is
subject to elective deferral or vesting. Annual compensation shall be calculated
without regard to any deferrals under qualified or nonqualified plans, but
annual compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans and annual compensation shall
not include any compensation earned in the Executive’s capacity as a director.
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value. The payment required
under this section 5.1(a) is payable within five business days after the Change
in Control. The Executive shall be entitled to benefits under this section
5.1(a) on no more than one occasion. If the Executive receives payment under
this section 5.1(a) the Executive shall not be entitled to any cash severance
benefits under section 4.1 of this Agreement after employment termination.
 
     (b)     If a Change in Control occurs during the term of this Agreement the
Employer shall cause the Executive to become fully vested in awards under any
stock option, stock incentive, or other non-qualified plans, programs, or
arrangements in which the Executive participated if (x) the plan, program, or
arrangement does not address the effect of a change in control or termination
after a change in control and (y) award vesting occurs automatically with the
passage of time or years of service. Accelerated vesting in or entitlement to
awards shall not occur under this section 5.1(b) in the case of any award for
which vesting or entitlement is based on achievement of performance conditions,
whether the conditions have to do with individual performance or corporate
performance measures, including but not limited to stock price or financial
statement or other financial measures.
 
     5.2     Change in Control Defined. For purposes of this Agreement “Change
in Control” means a change in control as defined in Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –
 
     (a)     Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Corporation stock,
 
     (b)     Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Corporation’s board

 

8


--------------------------------------------------------------------------------



of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of the
Corporation’s board of directors, or
 
     (c)     Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
 

Article 6

Confidentiality and Creative Work



     6.1     Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –
 
     (a)     the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,
 
     (b)     the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,
 
     (c)     the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and
 
     (d)     trade secrets, as defined from time to time by the laws of the
State of South Carolina.
 
     However, confidential information excludes information that – as of the
date hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain (x)
by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.
 
     6.2     Return of Materials. The Executive agrees to deliver or return to
the Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

9


--------------------------------------------------------------------------------





     6.3     Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement and in the course and scope of the
Executive’s duties hereunder, regardless of when or where such work or work
product was produced, constitutes work made for hire, all rights of which are
owned by the Employer. The Executive hereby assigns to the Employer all rights,
title, and interest, whether by way of copyrights, trade secret, trademark,
patent, or otherwise, in all such work or work product, regardless of whether
the same is subject to protection by patent, trademark, or copyright laws.
 
     6.4     Injunctive Relief. The Executive acknowledges that it is impossible
to measure in money the damages that will be suffered by the Employer if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.
 
     6.5     Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement the term
“affiliate” includes the Corporation, the Bank, and any entity that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with the Corporation or the Bank. The rights and
obligations set forth in this Article 6 shall survive termination of this
Agreement.
 

Article 7

Competition After Employment Termination



     7.1     Covenant Not to Solicit Employees. The Executive agrees not to
solicit the services of any officer or employee of the Employer for two years
after the Executive’s employment termination.
 
     7.2     Covenant Not to Compete. (a) Without advance written consent of the
Employer, the Executive covenants and agrees not to compete directly or
indirectly with the Employer for two years after employment termination, plus
any period during which the Executive is in violation of this covenant not to
compete and any period during which the Employer seeks by litigation to enforce
this covenant not to compete. For purposes of this section –
 
         (1)     the term “compete” means
 

                               (a)     providing financial products or services
on behalf of any financial institution for any person residing in the territory,

 

10

--------------------------------------------------------------------------------





                               (b)     assisting (other than through the
performance of ministerial or clerical duties) any financial institution in
providing financial products or services to any person residing in the
territory, or



                               (c)     inducing or attempting to induce any
person who was a customer of the Employer at the date of the Executive’s
employment termination to seek financial products or services from another
financial institution.



         (2)     the phrase “compete directly or indirectly” means –
 

                               (a)     acting as a consultant, officer,
director, independent contractor, incorporator, organizer, or employee of any
financial institution in competition with the Employer in the territory, or



                               (b)     ownership of more than 5% of the voting
shares of any financial institution in competition with the Employer in the
territory, or



                               (c)     communicating to such financial
institution the names or addresses or any financial information concerning any
person who was a customer of the Employer at the Executive’s employment
termination.



         (3)     the term “customer” means any person to whom the Employer is
providing financial products or services on the date of the Executive’s
employment termination.



         (4)     the term “financial institution” means any bank, savings
association, or bank or savings association holding company, or any other
institution, including a financial institution in organization, the business of
which is or will be engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or its affiliated
corporations.



         (5)     “financial product or service” means any product or service
that a financial institution or a financial holding company could offer by
engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related to and a proper incident to
banking.



         (6)     the term “person” means any individual or individuals,
corporation, partnership, fiduciary or association.

 

11



--------------------------------------------------------------------------------







         (7)     the term “territory” means all of Charleston, Dorchester, and
Berkeley Counties in South Carolina and the area within a 50-mile radius of any
full-service banking office of the Bank on the date of the Executive’s
employment termination.



     (b)     If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including without limitation the geographical
and temporal restrictions contained therein) is held to be unenforceable or
invalid for any reason, the unenforceable or invalid provision or portion shall
be modified or deleted so that the provision, as modified, is legal and
enforceable to the fullest extent permitted under applicable law.
 
     7.3     Remedies. Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Employer
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 7. Accordingly, the Executive agrees that the Employer’s
remedies for a material breach or threatened breach of this Article 7 include
but are not limited to (x) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any unpaid severance benefits under sections 4.1 and 4.2 of
this Agreement, and (z) a suit in equity by the Employer to enjoin the Executive
from the breach or threatened breach of such covenants. The Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Employer and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists. Nothing herein shall be construed
to prohibit the Employer from pursuing any other remedies for the breach or
threatened breach.
 
     7.4     Article 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement. However, Article 7 shall be null and void if a
Change in Control occurs before employment termination.

 



Article 8

Miscellaneous



     8.1     Successors and Assigns. (a) This Agreement is binding on the
Employer’s successors. This Agreement shall be binding upon the Employer and any
successor, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform had no succession occurred.

 

12


 

--------------------------------------------------------------------------------





     (b)     This Agreement is enforceable by the Executive’s heirs. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.
 
     (c)     This Agreement is personal and is not assignable. This Agreement is
personal in nature. Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.
 
     8.2     Governing Law, Jurisdiction, and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of South
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of South Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
South Carolina. By entering into this Agreement, the Executive agrees to be
subject to the jurisdiction of both the federal and state courts in the State of
South Carolina. Any actions or proceedings instituted under this Agreement shall
be brought and tried solely in courts located in Charleston County, South
Carolina or in the federal court having jurisdiction in Mount Pleasant, South
Carolina. The Executive expressly waives the right to have any such actions or
proceedings brought or tried elsewhere.
 
     8.3     Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the Executive’s employment. Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties. Without limiting
the generality of the foregoing, the parties hereto acknowledge and agree that
this Agreement supersedes in its entirety the Employment Agreement dated as of
October 31, 2005, entered into by the Executive and the Employer, as the same
may have been amended or supplemented. The October 31, 2005 Employment Agreement
shall hereafter be void and of no force or effect.
 
     8.4     Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of notice, and properly addressed to the Employer if addressed to the Board of
Directors, Tidelands Bancshares, Inc., 875 Lowcountry Boulevard, Mount Pleasant,
South Carolina 29464.
 
     8.5     Severability. In the case of conflict between a provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within

 

13


--------------------------------------------------------------------------------



the requirements of law. If any provision of this Agreement is held by a court
of competent jurisdiction to be indefinite, invalid, void or voidable, or
otherwise unenforceable, the remainder of this Agreement shall continue in full
force and effect unless that would clearly be contrary to the intentions of the
parties or would result in an injustice.
 
     8.6     Captions and Counterparts. Captions in this Agreement are included
solely for convenience and do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
     8.7     No Duty to Mitigate. The Employer hereby acknowledges that it will
be difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under this Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided by this Agreement by seeking other employment. Moreover, the
amount of any payment provided by this Agreement shall not be reduced by any
compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.
 
     8.8     Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision nor affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver of a breach of this Agreement shall be held to be a waiver
of any other or subsequent breach.
 
     8.9     Payment of Legal Fees. The Employer is aware that after a Change in
Control management could cause or attempt to cause the Employer to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Employer to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. The Employer
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. The
Employer desires that the Executive not be forced to negotiate settlement of
rights under this Agreement under threat of incurring expenses. Accordingly, if
after a Change in Control occurs it appears to the Executive that (x) the
Employer has failed to comply with any of its obligations under this Agreement,
or (y) the Employer or any other person has taken any action to declare this
Agreement void or unenforceable, or instituted any litigation or other legal
action designed to deny, diminish, or to recover from the Executive the benefits
intended to be provided to the Executive hereunder, the Employer irrevocably
authorizes the Executive from

 

14


--------------------------------------------------------------------------------



time to time to retain counsel of the Executive’s choice, at the Employer’s
expense as provided in this section 8.9, to represent the Executive in the
initiation or defense of any litigation or other legal action, whether by or
against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 8.9, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $100,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
8.9 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Despite anything in this Agreement to the contrary, however,
the Employer shall not be required to pay or reimburse Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].
 
     8.10     Consultation with Counsel and Interpretation of this Agreement.
The Executive acknowledges and agrees that the Executive has had the assistance
of counsel of the Executive’s choosing in the negotiation of this Agreement, or
the Executive has chosen not to have the assistance of counsel. Both the
Employer and the Executive have participated in the negotiation and drafting of
this Agreement and they hereby agree that there shall not be strict
interpretation against either party in any review of this Agreement in which
interpretation thereof is an issue.
 
     8.11     Compliance with Internal Revenue Code Section 409A. The Employer
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with section 409A of the Internal Revenue Code of
1986. If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

15


--------------------------------------------------------------------------------





     In Witness Whereof, the parties have executed this Employment Agreement as
of the date first written above.


 



Executive

Tidelands Bank

 

 

/s/ Milon C. Smith

By: /s/ Robert E. Coffee Jr.

Milon C. Smith

Robert E. Coffee Jr.

 

Its: President and CEO

     

Tidelands Bancshares, Inc.

     

By: /s/ Robert E. Coffee Jr.

 

Robert E. Coffee Jr.

 

Its: President and CEO



 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

16